DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.
Status of Claims
Claims 1-22 are pending, wherein claims 1, 7 and 14 are amended, claims 12-13 were previously withdrawn, and claims 21-22 are newly added. Claims 1-11 and 14-22 are being examined on the merits in the current Office action.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a controller configured to control the battery” in claim 16; “a converter configured to receive power from the battery and convert the power …” in claim 18; “a controller configured to perform information processing …” in claim 18; “the electronic device is configured to receive …” in claim 17; “the power storage device is configured to supply power to …” in claim 19; and “the power system is configured to receive …” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the specification does not provide adequate corresponding structures to perform the entire functions.  As such, a broadest reasonable interpretation will be applied.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1, 3-11, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120107683 A1, hereafter Kim).
Regarding claim 1, Kim teaches a negative electrode active material (e.g., [0047]-[0048], comprising:
a matrix (See, e.g., “nanoparticles of the electrode active material” in Fig. 1) including oxygen (e.g., O in CuO, [0048]; O in SnO2, [0048]; or oxygen in air), at least a first element (e.g., Si, or Sn in SnO2, [0048]) and at least a second element (e.g., Cu in CuO, [0048]), wherein the second element bonds with oxygen (e.g., Cu bonds with oxygen, or Sn bonds with oxygen), and a cluster (See, e.g., “aggregates of nanoparticles” in Fig. 2) includes the first element ([0047]-[0048]) and is dispersed in the matrix (See Figs. 1-2).
Regarding claim 3, Kim teaches the negative electrode active material according to claim 1, wherein the bonding between the second element and oxygen is covalent bonding (e.g., in CuO, Cu and O is covalently bonded).
Regarding claim 4, Kim teaches the negative electrode active material according to claim 1, wherein the matrix and the cluster are amorphous (See Figs: the matrix and the cluster lack long-range order and therefore are amorphous).
Regarding claim 5, Kim teaches the negative electrode active material according to claim 1, and further discloses that the particle diameter of the cluster can be easily controlled through routine experiments by those skilled in the art ([0091]). One of ordinary skill in the art would readily arrive at the claimed range of an average size of the cluster. 
Regarding claim 6, Kim teaches the negative electrode active material according to claim 1, wherein the cluster is substantially uniformly distributed in the matrix (Fig. 1).
Regarding claims 7-8, Kim teaches the negative electrode active material according to claim 1, where the first element includes silicon and the second element includes copper (See the rejection of claim 1). The claimed limitations associated with bonding energy revealed by X-ray photoelectron spectroscopy (XPS) represent property of characteristic of the negative electrode active material comprising silicon and copper. Since Kim teaches the same material as claimed, the claimed property or characteristic are necessarily present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9, Kim teaches the negative electrode active material according to claim 1. Further, Kim does not disclose a first compound and a second compound as instantly claimed and therefore teach “substantially not comprising: a first compound …; and a second compound …”.
Regarding claim 10, Kim teaches the negative electrode active material according to claim 1, and the instantly claimed ranges of content amount of the first element, the second element and oxygen are not patentably distinguishable, since one of ordinary skill in the art would readily arrive at the claimed ranges through routine experimentations. In the absence of evidence to the contrary, the selection of the proportions of content amounts would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688.
Regarding claim 11, Kim teaches the negative electrode active material according to claim 1, and further discloses that the negative electrode active material undergoes a pressing process to form a layer (i.e., in a thin-film form) on a current collector (e.g., [0095], [0108]).
Regarding claim 14, Kim teaches a thin film electrode comprising: a current collector and a thin film provided on the current collector, wherein the thin film includes the negative electrode active material according to claim 1 (See at least [0095], [0100] and [0101]).
Regarding claim 15, Kim teaches a battery, comprising:
a negative electrode including the negative electrode active material according to claim 1, a positive electrode, and an electrolyte (See at least [0102], [0143], [0047] and [0006]).
Regarding claims 21 and 22, Kim teaches the negative electrode active material according to claim 1, as addressed above. The claimed “… is formed by evaporation by heating” in claim 21 and “heating is [performed] by electron beam heating” in claim 22” represent process steps of producing the negative electrode active material. The limitations recited in claims 21-22 are product-by-process limitations. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” In the instant case, Kim teaches the same negative electrode active material as claimed and therefore teaches the inventions as claimed in claims 21-22.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Fukuoka et al. (JP 2003192327 A, whose English machine translation is being used for citation purposes, hereafter Fukuoka).
Regarding claim 2, Kim teaches the negative electrode active material according to claim 1, but is silent about a M1-O-M2 bonding as claimed. However, in the same field of endeavor, Fukuoka discloses a high temperature treatment (1100-1600 [Symbol font/0xB0]C) of a negative electrode active material can lead to a battery with a high capacity, excellent initial charge/discharge efficiency, and excellent cycle characteristic (at least: Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have heated the negative electrode active material of Kim at a temperature of 1100-1600 [Symbol font/0xB0]C, as taught by Fukuoka, in order to obtain a battery with excellent properties or characteristics stated above. Further, since the heating temperature is similar to that employed in the instant application, one of ordinary skill in the art would reasonably expect that a M1-O-M2 bonding is formed.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 20140295282 A1, hereafter Harada) in view of Kim. 
Regarding claim 16, Harada teach a battery pack (Fig. 8) comprising batteries (21, Fig.8) and a controller (26; [0113]-[0115]) configured to control the batteries.
Harada does not teaches each of the batteries is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as one (or each) of the batteries (21) in Fig. 8 of Harada.
Regarding claim 17, Harada teach an electronic device (vehicles, [0120]), comprising batteries (21, Fig. 8) and the electronic device is configured to receive power supplied from the batteries ([0120]).
Regarding claim 19, Harada teaches a power storage device (battery pack 23), comprising batteries (21, Fig.8), wherein the power storage device is configured to supply power to an electronic device (e.g., camera, vehicle, [0120]) connected to the battery (See [0120]).
Harada does not teaches each of the batteries is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as one (or each) of the batteries (21) in Fig. 8 of Harada, since it would have been obvious for one of ordinary skill in the art to select a known battery on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.
Regarding claim 20, Harada teaches a power system (battery pack 23), comprising batteries (21, Fig.8), wherein the power system is configured to receive power supplied from the batteries (i.e., the power of the power system comes from the batteries) (Fig. 8).
Harada does not teaches each of the batteries is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as one (or each) of the batteries (21) in Fig. 8 of Harada, since it would have been obvious for one of ordinary skill in the art to select a known battery on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al. (WO 2016051635 A1, whose English equivalent US 20170271889 A1 is being used for citation purposes, hereafter Sugeno) in view of Kim.
Regarding claim 18, Sugeno teaches an electric vehicle (See at least Title), comprising:
a battery ([205]);
a converter (“a power driving force conversion apparatus”, [0205]) and convert the power into a driving power of the electric vehicle ([0205], [0016]); and
a controller (“an information processing apparatus”, [0211]) configured to perform information processing regarding vehicle control according to information regarding the battery ([0211], [0016]).
Sugeno does not teaches the battery is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as the battery of Sugeno, since it would have been obvious for one of ordinary skill in the art to select a known battery on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments do not point out what limitation(s) in claim 1 is not taught by Kim. It appears that Applicant have read limitations from the specification into the claims. However, it is respectfully noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727